Per Curiam (Justices Dureee and Potter).
We do not perceive that any person is interested in the trust property except the cestui que trust and the trustee. The cestui que trust, who was a feme covert when the trust was created, is now sui juris. The trustee does not object to convey, if he can do so in the proper execution of his trust. We see no reason, under these circumstances, why the cestui que trust, who has the entire equitable, should not also have the legal estate. In accordance with the cases which have been cited by the plaintiff’s counsel, and also with the decision of this court in Eaton v. Tillinghast, Trustee & others, 4 R. I. 276, we will decree a conveyance of the trust property as prayed for in the bill.

Decree accordingly.